Exhibit 99.1 For Immediate Release Release No. 08-001 INDUSTRIAL DISTRIBUTION GROUP, INC. (NASDAQ:IDGR) For Additional Information, Contact: Jack P. Healey Executive Vice President and Chief Financial Officer Industrial Distribution Group, Inc. (404) 949-2100 www.idglink.com INDUSTRIAL DISTRIBUTION GROUP, INC. ENTERS INTO MERGER AGREEMENT TO BE ACQUIRED BY AN AFFILIATE OF PLATINUM EQUITY ADVISORS, LLC Industrial Distribution Group Stockholders to Receive $10.30 Per Share ATLANTA, February 20, 2008 – Industrial Distribution Group, Inc. (“IDG” or the “Company”) (NASDAQ: IDGR)), a leading nationwide supplier of maintenance, repair, operating and production (MROP) products and Flexible Procurement Solutions services to manufacturers and other industrial users, announced today that it has signed a merger agreement for the Company to be acquired by an affiliate of Platinum Equity Advisors, LLC (“Platinum Equity”) in a transaction that will pay $10.30 per share in cash to the Company’s stockholders.The holders of outstanding options for IDG common stock will become fully vested in connection with the merger, and will be paid the positive difference, if any, between $10.30 per share and the exercise price of the options.The transaction value of approximately $113.0 million includes the acquisition of all of IDG's outstanding shares and options for approximately $102.9 million, and the assumption of all Company debt. The Company’s Board of Directors, and the Platinum Equity affiliates involved in the proposed merger, have approved the transaction, which is subject to approval by the stockholders of IDG and the satisfaction of customary closing conditions.The obligation of Platinum Equity to consummate the proposed merger is not conditioned upon the receipt of any outside financing.A special meeting of IDG stockholders to consider and vote on the proposed merger will be called and held as promptly as possible, consistent with requirements of the Securities and Exchange Commission and the Nasdaq Market. The Board of Directors, on the unanimous recommendation of its special committee of independent directors that had been formed to undertake a review of the strategic alternatives available to the Company, unanimously approved the merger agreement with Platinum Equity and will recommend that IDG’s stockholders approve the merger agreement at the upcoming special stockholders meeting.If approved by the stockholders and the closing conditions are satisfied or waived, the parties expect to consummate the transaction promptly thereafter. The special committee was formed on July 30, 2007 to conduct the strategic review and provide recommendations to the Board of Directors, and on August 20, 2007, the special committee engaged Robert W. Baird& Co. to serve as its financial advisor.Since that time, the special committee has been evaluating, with the assistance of Baird, a wide range of options potentially available to the Company.With respect to the proposed acquisition by Platinum Equity, Baird has delivered an opinion to theBoard of Directors that, as of the date of the opinion, the merger consideration was fair, from a financial point of view, to the stockholders of IDG. IDG/2 “We are very enthused about this transaction with Platinum Equity, which we believe will provide excellent value to our stockholders,” commented Richard M. Seigel, Chairman of the Board of the Company, who also chaired the special committee. “We are pleased with the new and exciting opportunities that being a part of Platinum Equity will offer our company and our customers,” said Charles A. Lingenfelter, the Company’s President and Chief Executive Officer.“We believe that Platinum Equity’s service industry focus will provide a great fit for our Company and constituents,” Mr. Lingenfelter added. "We are very excited about the IDG business and its potential synergy with our existing portfolio company, Strategic Distribution Inc.," said Jim Hoffer, senior vice president for operations at Platinum Equity. "The SDI management team has already identified several key areas of strategic organic growth for collaboration with the IDG management team, and we are keen to complement those organic initiatives with continued M&A opportunities. A strong partnership between SDI and IDG will position both companies to better serve their existing customers and the outsourced MROP market." ABOUT IDG IDG is a nationwide distributor of products and services that creates competitive advantages for its customers.
